Order entered February 18, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00037-CV

                          IN THE INTEREST OF J.D.B., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 12-771-W

                                            ORDER
       Before the Court is court reporter Kelly Simmons’s February 13, 2014 motion for

extension of time to file the record of the seven-day trial. She seeks a sixty-day extension,

asserting in the motion that she began working on the record on January 18, 2014, has “taken no

other bookings in any courts for the past two weeks,” has “been working 12 to 16 hour days

trying to finish[,]” and still has “approximately 600 pages left to complete.”

       Because this is an accelerated appeal from a judgment terminating appellants’ parental

rights, any extension of time to file the record must not exceed thirty days cumulatively, absent

extraordinary circumstances. See TEX. R. APP. P. 28.3(b)(2). The original deadline for filing the

record was January 19, 2014. We subsequently extended that deadline by twenty-four days,

making the record due February 12, 2014. Given the length of trial, however, we GRANT Ms.
       Simmons an additional sixteen days and ORDER the record be filed no later than

February 28, 2014. No further extensions will be granted.

                                                   /s/      ELIZABETH LANG-MIERS
                                                            JUSTICE